NUMBER 13-21-00157-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JAMES CRAIG WIEGAND,                                                        Appellant,

                                               v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Jackson County, Texas.


                          ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam
      This cause is before the Court on its own motion. Briefs for both appellant and the

State have been filed, and the case is ready for submission. Upon review, it was noted

by the Court that Luis Martinez, counsel for James Craig Wiegand, appellant, is now

appearing on behalf of the State of Texas in other cases pending before the Court. This

sequence of events requires us to effectuate our responsibility to avoid further delay and
to preserve the parties’ rights. See TEX. R. APP. P. 43.6, 44.3, 44.4. Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following:

       1.     Whether appellant’s counsel should be removed; and

       2.     Whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that present counsel should be removed and appellant

is indigent and entitled to court-appointed counsel, the trial court shall appoint new

counsel to represent appellant in this appeal. If new counsel is appointed, the name,

address, email address, telephone number, and state bar number of said counsel shall

be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues to be filed in a supplemental

clerk’s record. Additionally, the trial court shall cause a supplemental reporter’s record of

any proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter’s record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty (30) days from the date of this order.



                                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
12th day of July, 2022.

                                              2